DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an AFCP 2.0 filed on 10/08/2021.  The AFCP 2.0 has been entered.  Claims 1, 2, 13, 14, 18 and 19 are amended, and claims 3, 15 and 20 are cancelled.  Claims 1, 2, 4-14 and 16-19 are currently pending.

Response to Arguments
Applicant’s remarks, see page 6-7, with respect to the rejections under 35 USC 103 have been fully considered.  The independent claims have been amended to incorporate subject matter previously indicated as allowable, therefore the rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Molly S. Lawson (Reg. No. 58,890) by email on 11/3/2021.
The application has been amended as follows:

1. 	(Currently Amended) A computing device comprising:
a memory configured to store instructions associated with a communication application;
one or more processors coupled to the memory, the one or more processors configured, via execution of the communication application, to:
receive information associated with one or more actions performed by a group of one or more recipients on a communication; 
determine a suggested action for the communication based on the one or more actions performed by the group of one or more recipients on the communication, the suggested action including deleting the communication in response to a reading status of the communication being unread and deleted for a predetermined subset of the one or more recipients;
provide an element to be displayed to a user, the element activatable by the user to perform the suggested action of deleting the communication determined based on the reading status of the communication being unread and deleted for the predetermined subset of the one or more recipients
in response to activation of the element, perform the suggested action of deleting the communication
13.	(Currently Amended) A method executed on a computing device, the method comprising:
receiving information associated with one or more actions performed by a group of one or more recipients on a communication; 
determining a suggested action to be performed on the communication based on the one or more actions performed by the group of one or more recipients on the communication, the suggested action including deleting the communication in response to a reading status of the 
providing an element to be displayed to a user, the element activatable by the user to perform the suggested action of deleting the communication determined based on the reading status of the communication being unread and deleted for the predetermined subset of the one or more recipients
in response to activation of the element, performing the suggested action of deleting the communication
18.  	(Currently Amended) A computer-readable memory device with instructions stored thereon, the instructions comprising:
receiving information associated with one or more actions performed by a group of one or more recipients on a communication; 
determining a suggested action to be performed on the communication based on the one or more actions performed by the group of one or more recipients on the communication, the suggested action including at least one selected from a group consisting of deleting the communication and moving the communication in response to a reading status of the communication being unread and deleted for a predetermined subset of the one or more recipients; 
providing an element to be displayed to a user, the element activatable by the user to perform the suggested action of deleting the communication determined based on the reading status of the communication being unread and deleted for the predetermined subset of the one or more recipients; and
in response to activation of the element, performing the suggested action of deleting the communication.

Allowable Subject Matter
Claims 1, 2, 4-14 and 16-19 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 13 and 18 are allowed in view of the examiner’s amendment and for reasons argued by the applicant in the Remarks, filed 10/08/2021.  Dependent claims 2, 4-12, 14, 16, 17 and 19 depend upon one of the above-mentioned allowed independent claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the amended claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 1, 2, 4-14 and 16-19 are hereby allowed in view of applicant’s persuasive arguments and in light of the examiner’s amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.